Citation Nr: 1755600	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  08-24 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.. Entitlement to service connection for a gastrointestinal disorder, to include acid reflux, stomach problems, irritable bowel syndrome (IBS), and gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the Army from January 1988 to November 1994 with service in Southwest Asia (SWA).  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The file was subsequently transferred to the RO in Winston-Salem, North Carolina.  The Veteran timely perfected an appeal to the Board.

In May 2012, the Board reopened the claims of entitlement to service connection for low back pain, and acid reflux and "stomach problems," but denied reopening the claim of entitlement to service connection for IBS.  The Board subsequently denied entitlement to service connection for low back pain, and acid reflux and "stomach problems."

In February 2014, the Court of Appeals for Veterans Claims (Court) vacated the Board's denial of the low back and gastrointestinal conditions, remanding the issues back for additional evidentiary development.  The Court declined to reopen the claim of entitlement to service connection for IBS.  

In July 2014, the Veteran appealed the Court's refusal to reopen the claim of entitlement to service connection for IBS.  In February 2016, the Court of Appeals for the Federal Circuit (Federal Circuit) affirmed the Court's decision to remand the issues of low back pain and gastrointestinal conditions.  The Federal Circuit reversed the judgment that denied further consideration of the claim for service connection for IBS, concluding that it should have been considered in conjunction with the "stomach problems" claim.  Accordingly, the issue of entitlement to service connection for IBS was remanded to the Court with instructions to return the case to the Board.  The Court subsequently remanded the issue to the Board in May 2016.

In May 2017, the Board remanded all three issues on appeal for additional evidentiary development.

The issues of entitlement to service connection for a low back disability and a gastrointestinal disorder, to include acid reflux and "stomach problems," and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran has a current disability of IBS. 

2.  The Veteran's IBS manifested to a degree of at least ten percent and chronically persisted for at least six months after a period of active duty service in the Gulf War.


CONCLUSION OF LAW

The criteria for entitlement to service connection for IBS due to Gulf War service are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317, 4.114, Diagnostic Code 7319 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

The Veteran contends that she is entitled to service connection for IBS, to include as due to active duty service in Southwest Asia.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2017); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may also be established for a chronic disability resulting from an undiagnosed illness which manifests either during active service in the Southwest Asia Theatre of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 81 Fed. Reg. 71,382 (October 17, 2016).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theatre of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(2-5).

Irritable bowel syndrome is rated as irritable colon syndrome.  A zero percent disability rating is warranted for mild symptomatology with disturbances of bowel function and occasional episodes of abdominal cramping.  A 10 percent disability rating is warranted for moderate symptomatology with frequent episodes of bowel disturbance and abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.

Compensation shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran's DD-214 reflects over three years of foreign service, which included a tour of duty in the Southwest Asia Theatre of Operations from September 1990 to March 1991.  As such, the Veteran qualifies as a "Persian Gulf Veteran" for the purposes of presumptive service connection.

The Veteran also has a present diagnosis of IBS.  The Veteran's medical records reflect a long history of symptoms of IBS.  In May 2007, IBS was initially suspected.  A January 2010 VA general medical examination provided the first diagnosis of record for IBS.  A September 2016 Gulf War examination also diagnosed the Veteran with IBS.  As such, the Veteran satisfies the present diagnosis requirement of the service connection analysis.  

The Board finds that the Veteran's IBS has manifested to a degree of 10 percent or more since discharge from active duty.  In February 2005, the Veteran reported to a private physician that she suffered from frequent, urgent bowel movements after she ate.  The symptoms included cramping and bloating.  In the January 2010 VA examination, she reported frequent stools and urgency after eating approximately 2 to 3 times per day with excessive flatulence and bloating.  This caused the Veteran to stay close to an accessible bathroom, particularly after eating.  The Board observes that the Veteran's IBS symptoms approximate moderate symptomatology with frequent episodes of bowel disturbance and abdominal distress.  Therefore, the Veteran's IBS has manifested to a degree of at least ten percent.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

Accordingly, there is a presumption of a nexus between the Veteran's current IBS and her Gulf War service.  Medical evidence of record does not demonstrate affirmative evidence of an alternative etiology for the disability that would rebut the presumption of service connection.  As such, affording the full benefit of the doubt to the Veteran's statements and finding that the weight of the evidence is at least in equipoise, the Board finds that entitlement to service connection on a presumptive basis is in order.


ORDER

Entitlement to service connection for irritable bowel syndrome due to Gulf War service is granted.

	
REMAND

Unfortunately, remand is again necessary to adjudicate the remaining issues on appeal.

The Veteran was afforded new VA examinations to assess her low back condition and gastrointestinal disorder, to include acid reflux and "stomach problems," as well as GERD.  The June 2017 examination report denies a nexus between these conditions and active duty service for the same reason: "there is a lack of continuity of care from the service to present" in the medical evidence of record.  These opinions are wholly insufficient for adjudicative purposes.

The mere absence of medical records does not contradict a Veteran's statements about her symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As a layperson, a veteran can be competent and credible to describe a condition involving stomach problems.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  She reported that she suffered from dysentery near the end of her Southwest Asia service.  The Veteran also reported that she injured her back falling off a truck while in Saudi Arabia.  The Veteran is competent to report the onset of observable symptoms and injuries incurred in-service.  While the absence of medical records is a factor to consider, the entire weight of a medical opinion cannot rely solely on an absence of medical documentation following service.  A more thorough rationale must be provided for each of the examiner's opinions regarding the disabilities on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that she identify any and all outstanding medical records regarding her low back disorder and gastrointestinal disorder, to include acid reflux, "stomach problems," and GERD.  The RO should make all reasonable efforts to obtain all outstanding medical and/or treatment records related to the Veteran's disabilities on appeal.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Once the aforementioned development is complete, schedule the Veteran for VA examinations to determine the current nature and etiology of her low back disorder and gastrointestinal disorder, to include acid reflux, "stomach problems," and GERD.  The examiner(s) should review the entire claims file and a copy of this remand, with particular attention to any lay statements as to in-service injury and onset of symptoms.  The examiner should specifically address the Veteran's report of falling from a truck while deployed overseas.  The examiner should advance an opinion as to the following:

(a).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified low back disability had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service to include as a result of the reported fall from a truck while deployed abroad;  

(b).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified gastrointestinal disorders, to include acid reflux, "stomach problems," and GERD, had their onset during active service or within one year of separation from service, or, otherwise resulted from active military service ;

(c). Does the Veteran suffer from any symptoms associated with an undiagnosed illness?

The examination reports should specifically state that a review of the record was conducted.  The examiners should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiners should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative an opportunity to respond, and return the case to the Board.





	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


